PER CURIAM.
The trial judge departed upward from the guidelines range in this case for the sole reason that appellant was found to be a habitual felony offender. In Whitehead v. State, 498 So.2d 863 (Fla.1986), the supreme court held that habitual offender status cannot be used as a reason for departure from the guidelines. We, therefore, reverse the sentence herein and remand for resentencing within the suggested guidelines range, including the option to “bump-up” for violation of probation.
LEHAN, A.C.J., and THREADGILL and PARKER, JJ., concur.